Exhibit 10.14

Independent Contractor Agreement

This Independent Contractor’s Agreement (“Agreement”) is made this May 14, 2007
by and between IMPCO Technologies, Inc., a Delaware corporation (“Corporation”),
having a place of business at 3030 South Susan Street, Santa Ana, CA 92704 and
Brad Garner, an Independent Contractor, (“Contractor”), having a place of
business at 4945 Via La Granja, Yorba Linda, CA 92886 in consideration of the
mutual promises made herein, as follows:

Article 1

Term of Agreement

This Agreement will become effective on May 14, 2007 and will continue for three
(3) months from the date of signed Agreement.

Article 2

Services to be Performed by Contractor

 

2.1 Specific Services. Contractor agrees to perform consulting services to
ensure a smooth transition of executive duties.

 

2.2 Method of Performing Services. Contractor will determine the method,
details, and means of performing the above described services.

Article 3

Compensation

 

3.1 Compensation. In consideration for the services to be performed by
Contractor, Corporation agrees to pay Contractor the sum of $31,500.

 

3.2 Date of Payment of Compensation. For services rendered under this Agreement,
Corporation agrees to pay Contractor the sum set form in Section 3.1 of this
Agreement at a rate of $10,500 per month payable within 15 days from the date of
approved invoice.

Article 4

Obligations of Contractor

 

4.1 Minimum Amount of Service. Contractor agrees to devote the time required to
ensure the executive duties are transitioned to the acting executive. Contractor
may represent, perform services for, and be employed by such additional clients,
persons, or companies as Contractor, in Contractor’s sole discretion, sees fit.

 

4.2 Locations at Which Services May be Performed. Contractor agrees to perform
the above described at a location as may be mutually agreed upon between
Corporation and Contractor.

 

1



--------------------------------------------------------------------------------

4.3 Tools and Instrumentalities. Contractor will supply all tools and
instrumentalities required to perform the services under this Agreement.
Corporation agrees to allow Contractor access to required Corporate information
and computer data bases as may be required to allow Contractor to carry out
services.

 

4.4 Workers’ Compensation. Contractor agrees to provide workers’ compensation
insurance for Contractor’s employees and agents to hold harmless and indemnify
Corporation for any and all claims arising out of any injury, disability, or
death of any of Contractor’s employees or agents.

 

4.5 Limited Liability. Contractor will not liable to Corporation, or to anyone
who may claim any right due to a relationship with Corporation, for any acts or
omissions in the performance of services under the terms of this Agreement or on
the part of employees or agents of Contractor unless such acts or omission are
due to willful misconduct. Corporation will indemnify and hold Contractor free
and harmless from any obligations, costs, claims, judgments, attorney’s fees,
and attachments arising from, growing out of, or in any way connected with the
services rendered to Corporation under the terms of this Agreement, unless
Contractor is judged by a court of competent jurisdiction to be guilty of
willful misconduct.

 

4.6 Assignment. Neither this Agreement nor any duties or obligations under this
Agreement may be assigned by Contractor without the prior written consent of
Corporation.

Article 5

Obligations of Corporation

 

5.1 Cooperation of Corporation. Corporation agrees to comply with all reasonable
requests of Contractor (including access to all documents reasonably) necessary
to the performance of Contractor’s duties under this Agreement.

 

5.2 Place of Work. Corporation agrees to furnish space on premises for use by
Contractor if needed while performing the above described services.

 

5.3 Assignment. Neither this Agreement nor any duties or obligations under this
Agreement may be assigned by Corporation without the prior written consent of
Contractor.

Article 6

Termination of Agreement

 

6.1 Expiration of Agreement. Unless otherwise terminated as provided herein,
this Agreement shall continue in force for three (3) months from the date of
signed Agreement and shall thereupon terminate unless renewed in writing by both
parties.

 

6.2 Termination on Occurrence of Stated Events. This Agreement shall terminate
automatically on the occurrence of (1) bankruptcy or insolvency of either party,
(2) sale of the business of either party; (3) death of the Contractor, or
(4) assignment of this Agreement by either party without the express written
consent of the other party.

 

2



--------------------------------------------------------------------------------

6.3 Termination by Contractor for Default of Corporation. Should Corporation
default in the performance of this Agreement or materially breach any of its
provisions, Contractor, at Contractor’s option, may terminate this Agreement by
giving written notification to Corporation.

 

6.4 Termination for Failure to Make Agreed Upon Payments. Should Corporation
fail to pay Contractor all or any part of the compensation set forth in
Paragraphs 3.1 and 3.2 of this Agreement on the due date, Contractor, at
Contractor’s option, may terminate this Agreement if the failure is not remedied
by Corporation within thirty (30) days from the date payment is due.

Article 7

General Provisions

 

7.1 Notices. Any notices to be given hereunder by either party to the other
party may be effected either by personal delivery or by mail, registered or
certified, postage prepaid with return receipt requested. Mailed notices shall
be addressed to the parties at the addresses appearing in the introductory
paragraph of this Agreement, but each party may change that address by written
notice in accordance with this paragraph. Notices delivered personally shall be
deemed communicated as of the date of actual receipt, mailed notices shall be
deemed communicated as of three (3) days after the date of mailing.

 

7.2 Entire Agreement. This Agreement supersedes any and all agreements, either
oral or in writing, between the parties hereto with respect to the rendering of
services by Contractor to Corporation, and contains all of the covenants and
agreements between the parties with respect to the rendering of such services in
any manner whatsoever. Each party to this Agreement acknowledges that no
representations, inducements, promises, or agreements, orally or otherwise, have
been made by any party, or anyone acting on behalf of any party, which are not
embodied herein, and that no other agreement, statement, or promise not
contained in this Agreement shall be valid or binding. Any modification of this
Agreement will be effective only if it is in writing signed by the party to be
charged.

 

7.3 Partial Invalidity. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall nevertheless continue in full force without being impaired or
invalidated in any way.

 

7.4 Payment of Money Due Deceased Contractor. If Contractor dies prior to the
completion of this Agreement, any moneys that may be due Contractor from
Corporation under this Agreement, as of the date of death shall be paid to
Contractor’s executors, administrators, heirs, personal representatives,
successors, and assigns.

 

7.5 Arbitration. Any controversy between the parties hereto involving the
construction of application of any of the terms, covenants, or conditions of
this Agreement will, on the written request of one party served on the other, be
submitted to arbitration. The arbitration will comply with and be governed by
the provisions of the California Arbitration Act, Sections 1280 through 12942.2
of the California Code of Civil Procedure.

 

3



--------------------------------------------------------------------------------

The Parties each appoint one person to hear and determine the dispute and if
they are unable to agree, then the two persons so chosen will select a third
impartial arbitrator whose decision will of final and conclusive on both
parties. The cost of arbitration will be borne in such proportions as the
arbitrators decide.

 

7.6 Attorney Fees. If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the terms of this
Agreement, the prevailing party shall be entitled to reasonable attorney’s fees,
which may be set by the court in the same action or in a separate action brought
for that purpose, in addition to any other relief to which that party may be
entitled.

 

7.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

Executed at Santa Ana, California, on the date and year first written above.

 

IMPCO Technologies, Inc.     Brad Garner /s/ Mariano Costamagna     /s/ Brad
Garner BY: Mariano Costamagna     TITLE: Independent Contractor TITLE: CEO    
DATED: May 15, 2007     DATED: May 15, 2007

 

4